 
 
I 
108th CONGRESS
2d Session
H. R. 4212 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2004 
Mr. Schiff introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To promote the national security of the United States by facilitating the removal of potential nuclear weapons materials from vulnerable sites around the world, and for other purposes. 
 
 
1.Removal of potential nuclear weapons materials from vulnerable sites worldwide 
(a)Sense of CongressIt is the sense of Congress that removing potential nuclear weapons materials from vulnerable sites around the world would reduce the possibility that such materials could fall into the hands of al Qaeda or other groups and states hostile to the United States, and should be a top priority for achieving the national security of the United States. 
(b)Task Force on Nuclear Material Removal 
(1)The President shall establish in the Department of Energy a task force to be known as the Task Force on Nuclear Material Removal (in this section referred to as the Task Force). 
(2)The head of the Task Force shall be the Director of the Task Force on Nuclear Material Removal, who shall be appointed by the President for that purpose. 
(3)The Director of the Task Force shall report directly to the Deputy Administrator for Defense Nuclear Nonproliferation of the National Nuclear Security Administration regarding the activities of the Task Force under this section. 
(4) 
(A)The Secretary of Energy, the Administrator for Nuclear Security, and the Deputy Administrator for Defense Nuclear Nonproliferation shall assign to the Task Force personnel having such experience and expertise as is necessary to permit the Task Force to carry out its mission under this section. 
(B)The Secretary of Energy and the Administrator for Nuclear Security shall jointly consult with the Assistant to the President for National Security Affairs, the Secretary of State, the Secretary of Defense, the Chairman of the Nuclear Regulatory Commission, the heads of other appropriate departments and agencies of the Federal Government, and appropriate international organizations in order to identify and establish mechanisms and procedures to ensure that the Task Force is able to draw quickly on the capabilities of the departments and agencies of the Federal Government and such international organizations to carry out its mission under this section. 
(C)Mechanisms under subparagraph (B) may include the assignment to the Task Force of personnel of the Department of Energy and of other departments and agencies of the Federal Government. 
(5)The President may establish within the Executive Office of the President a mechanism for coordinating the activities of the Task Force under this section. 
(c)MissionThe mission of the Task Force shall be to ensure that potential nuclear weapons materials are entirely removed from the most vulnerable sites around the world as soon as practicable after the date of the enactment of this Act. 
(d)AssistanceTo assist the Task Force in carrying out its mission under this section, the Secretary of Energy may— 
(1)provide funds to remove potential nuclear weapons materials from vulnerable sites, including funds to cover the costs of— 
(A)transporting such materials from such sites to secure facilities; 
(B)providing interim security upgrades for such materials pending their removal from their current sites; 
(C)managing such materials after their arrival at secure facilities; 
(D)purchasing such materials; 
(E)converting such sites to the use of low-enriched uranium fuels; 
(F)assisting in the closure and decommissioning of such sites; and 
(G)providing incentives to facilitate the removal of such materials from vulnerable facilities; 
(2)arrange for the shipment of potential nuclear weapons materials to the United States, or to other countries willing to accept such materials and able to provide high levels of security for such materials, and dispose of such materials, in order to ensure that United States national security objectives are accomplished as quickly and effectively as possible; and 
(3)provide funds to upgrade security and accounting at sites where, as determined by the Secretary, potential nuclear weapons materials will remain for an extended period in order to ensure that such materials are secure against plausible potential threats, and will remain so in the future. 
(e)Report 
(1)Not later than 30 days after the submittal to Congress of the budget of the President for fiscal year 2006 pursuant to section 1105(a) of title 31, United States Code, the Secretary of Energy, in coordination with other relevant Federal Government and international agencies, shall submit to Congress a report that includes the following: 
(A)A list of the sites determined by the Task Force to be of the highest priorities for removal of potential nuclear weapons materials, based on the quantity and attractiveness of such materials at such sites and the risk of theft or diversion of such materials for weapons purposes. 
(B)An inventory of all sites worldwide where highly-enriched uranium or separated plutonium is located, including, to the extent practicable, a prioritized assessment of the terrorism and proliferation risk posed by such materials at each such site, based on the quantity of such materials, the attractiveness of such materials for use in nuclear weapons, the current level of security and accounting for such materials, and the level of threat (including the effects of terrorist or criminal activity and the pay and morale of personnel and guards) in the country or region where such sites are located. 
(C)A strategic plan, including measurable milestones and metrics, for accomplishing the mission of the Task Force under this section. 
(D)An estimate of the funds required to complete the mission of the Task Force under this section, set forth by year until anticipated completion of the mission. 
(E)The recommendations of the Secretary on whether any further legislative actions or international agreements are necessary to facilitate the accomplishment of the mission of the Task Force. 
(F)Such other information on the status of activities under this section as the Secretary considers appropriate. 
(2)The report shall be submitted in unclassified form, but may include a classified annex. 
(f)Potential nuclear weapons material definedIn this section, the term potential nuclear weapons material means plutonium, highly-enriched uranium, or other material capable of sustaining an explosive nuclear chain reaction, including irradiated materials if the radiation field from such materials is not sufficient to prevent the theft and use of such materials for an explosive nuclear chain reaction. 
(g)Authorization of appropriationsThere is authorized to be appropriated to the Department of Energy for fiscal year 2005 for activities of the National Nuclear Security Administration in carrying out programs necessary for national security for purposes of defense nuclear nonproliferation activities, $40,000,000 to carry out this section. 
 
